Citation Nr: 0944955	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from July 1999 to November 
2003.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claim for service 
connection for bilateral hearing loss.

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Right ear hearing loss had its onset during active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for right ear hearing loss, any failure on 
the part of VA to notify and/or develop the claim pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009) (VCAA), 
cannot be considered prejudicial to the Veteran.  The Board 
will therefore proceed to a review of the claim on the 
merits.  

The DD Form 214 reflects that the Veteran's specialties 
during service included flight and field surgeon, and that he 
received numerous medals, including the Combat Medical Badge.  

Service treatment records reflect audiometric findings that 
are indicative of some hearing loss during service, 
bilaterally.  The last audiometric examination during service 
in October 2002 revealed hearing thresholds in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hertz of 10, 10, 15, 25, 
and 20 decibels, respectively.  

May 2006 private medical records from audiologist Jodi 
Gendreau reflect that the Veteran complained of subjective 
hearing loss and constant tinnitus, bilaterally, worse on the 
right.  A positive history of being exposed to noise during 
service was indicated, the examiner noting that the Veteran 
was a medical doctor in both an artillery and infantry unit, 
that he was exposed to generator noise, vehicle noise, and 
heavy artillery, that he was exposed to both friendly and 
enemy fire, and that he was part of a jump unit which exposed 
him to both propeller plane noise and jet engine noise.  Pure 
tone threshold results at this time were found to show a mild 
high frequency sensorineural hearing loss bilaterally, and an 
examination of the audiogram itself reflects findings at 3000 
and 4000 Hertz that approximate 30 decibels.  It was the 
examiner's opinion that the sensorineural component to this 
hearing loss and tinnitus was more likely than not to have 
been caused by excessive exposure to noise such as during his 
military career.  

On the authorized audiological evaluation in January 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
30
LEFT
5
5
10
15
15

Speech audiometry revealed word recognition ability of 96 
percent in each ear.  The pure tone thresholds were found to 
show normal hearing for both ears with a mild threshold at 
4000 Hertz on the right.  

Reserve retention examination in February 2007 revealed 
hearing thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 15, 10, 30, 40, and 35 decibels, 
respectively.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Board has considered the evidence relevant to this claim, 
and notes that VA audiological results from the Veteran's 
February 2007 reserve retention audiogram support a finding 
of current hearing disability for VA benefits purposes on the 
right.  38 C.F.R. § 3.385 (2009).  While the Board recognizes 
that such results were not obtained at the prior VA 
examination in January 2007, the examiner at that time did 
find that there was evidence of a mild threshold on the right 
at 4000 Hertz and this also closely approximates a hearing 
threshold of 30 decibels at 4000 Hertz obtained at the 
private examination in May 2006.  Therefore, the Board will 
give the Veteran the benefit of the doubt, and find that his 
February 2007 reserve findings provide a sufficient basis to 
conclude that there is a current right ear hearing disability 
for VA benefits purposes.

Moreover, in a private medical statement dated in May 2006, 
audiologist, Jodi Gendreau, concluded that the sensorineural 
component to this hearing loss was more likely than not to 
have been caused by excessive exposure to noise such as 
during the Veteran's military career, and there is no medical 
opinion that contradicts this conclusion.  

Accordingly, because the evidence reflects some exposure to 
excessive noise during service, hearing loss by VA standards 
has been found to be documented in the right ear and 
consistent with noise exposure during service, and there is 
an opinion in favor of service connection, the Board will 
find that the Veteran's right ear hearing loss is of service 
origin.  Accordingly, the Board finds that the evidence 
supports entitlement to service connection for the Veteran's 
right ear hearing loss.


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

With respect to the remaining claim for service connection 
for left ear hearing loss, while the record does not reflect 
hearing thresholds that would support a finding of hearing 
loss disability for VA benefits purposes under 38 C.F.R. 
§ 3.385, the Veteran's May 2006 private audiogram revealed 
hearing thresholds that approximated 30 decibels at 4000 
Hertz, the Veteran's most recent VA examination was in 
January 2007, and the February 2007 examination thresholds of 
20 decibels at 3000 and 4000 Hertz were already 5 decibels 
worse at each frequency than the results from the January 
2007 audiogram.  Therefore, the Board finds that this matter 
should be remanded so that the Veteran can be afforded a new 
VA examination to determine whether he has left ear hearing 
loss under 38 C.F.R. § 3.385, and if so, whether such hearing 
loss is also related to his active military service.  

An effort should also be made to obtain any additional VA 
treatment records for the Veteran from the Gainesville, 
Florida VA Medical Center, dated since February 2008.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for hearing loss from the 
Gainesville, Florida VA Medical Center, 
dated since February 2008.

2.  Thereafter, schedule the Veteran 
for a VA audiological examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test, should be conducted.  
The examiner should specifically report 
the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for the left ear.

The examiner should state whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current left ear hearing loss had its 
onset during active service or is 
related to any in-service disease, 
event, or injury, including acoustic 
trauma.  The examiner should be 
informed that exposure to noise during 
service has been conceded, and the 
Veteran has reported a continuity of 
symptomatology since service.

A detailed rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the remaining 
claim on appeal.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


